Mr. Justice Todd, Jr.,
delivered the opinion of the Court.
Andrés Negrón was found guilty by the District Court of Bayamón of the crime of adulterating milk, and he appeals from the judgment which sentenced him to pay a $30 fine and the costs; and alleges that the lower court committed error in appraising the evidence and that it acted moved by bias, prejudice and partiality.
We must examine, then, the evidence presented, to determine if it justifies the conclusion arrived at by the trial court.
The district attorney offered the testimony of Leopoldo Romani and José Miranda Alvarez, health inspectors, and *903of Modesto Luzunaris, chemist of the Department of Health, 1o uphold the complaint. In short, Romani testified that on the 14th of February, 1940, he was health inspector in Vega Baja and at 7 o’clock in the morning he went with Miranda to the milk stall of the defendant, located in Manuel Padilla Street; that he took a sample of the milk that was being-sold there; that the milk was on the counter, in a porcelain container — a covered pot; that the milk was for sale', because there were people buying; that the milk stall had Health License No. 118; that he took the sample in three bottles which he corked and sealed with was, put his initials, thereon and gave a sample to the defendant. On cross-examination he testified that the defendant was selling milk to the people who were out of the stall buying it in pans; that there were two or three persons only, and the milk was-sold through a revolving dumb-waiter which faces the street; that the defendant received money for he sold milk at 10 cents and also sold two or three cents worth; that he took the sample from the milk that the defendant was selling; that in the stall there were only the defendant, Miranda, and himself.
The health inspector Miranda testified substantially the same as the former witness, except that, on cross-examination, he denied that a boy named Rubén Torres entered the stall of the defendant and emptied the milk that he carried in a can.
The chemist Modesto Luzunaris testified that he analyzed the sample of milk taken from the defendant; that he found it to be adulterated with 15 per cent of water artificially added.
The evidence for the defendant consisted of the testimony of the witnesses Prudencio Torres, Ramón Barreto, and that of the defendant himself.
Prudencio Torres testified that he devotes himself to the sale of milk in the town of Vega Baja; that he buys milk *904from María Pérez; that on the 14th of February, 1940, he bought milk from her and when he was leaving her house the health inspector chased him; that he was scared and entered the milk stall of the defendant and left the milk there; that he used to sell milk to the defendant; that the latter objected to his leaving’ the milk there; that there were some persons waiting to buy milk and they were leaving because there was none; that later Romani came in and took samples of the milk that he poured into the pot that he had just scrubbed. Questioned by the trial judge he answered that he was already out of the stall of the defendant scrubbing the milk container when the inspectors arrived, even though he insisted that they were chasing him.
Ramón Barreto testified that he was the watchman of the Vega Baja reservoir; that the day of the events he went at about seven o’clock in the morning to thp stall of the defendant to buy one quart of milk and there was no milk; that he was talking to the defendant Negron when he saw Torres apparently running away and behind him the health inspectors; that the boy entered the stall and emptied the milk immediately and the defendant told him that he did not want any more and at that moment the inspectors arrived and took the samples of the milk that had been poured by the boy in the container. On cross-examination by the district attorney he testified that Romani arrived almost simultaneously with Torres and to the questions of the judge he answered that the inspectors found the boy trembling inside the stall, but they did not intervene with him.
The defendant testified more or less the same that his two witnesses, alleging that the milk was owned by Torres and that he did not have any for sale, for it had been sold out.
We have read the transcript of the record and there is nothing in it that shows that the lower court, as the appellant holds, acted moved by bias, prejudice or partiality in the appraisal of the evidence of both parties. It believed *905the witnesses of the People and not those of the defendant; it decided the conflict in the evidence and there is no doubt that when it did so in favor of the People, it was justified in finding the defendant guilty.
The appeal must be dismissed and the judgment appealed from affirmed.